Exhibit 10.5
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 




AMENDED AND RESTATED


PERFORMANCE WARRANT TO PURCHASE


SHARES OF COMMON STOCK


OF


ONE HORIZON GROUP, INC.


Expires December [ ], 2018


No.: ____ Number of Shares: ___________
Date of Issuance: December ____, 2014


FOR VALUE RECEIVED, the undersigned, One Horizon Group, Inc., a Delaware
corporation (together with its successors and assigns, the “Issuer” or the
“Company”), hereby certifies that ____________ or its registered assigns is
entitled to subscribe for and purchase, during the Term (as hereinafter
defined), up to _________ shares (subject to adjustment as hereinafter provided)
of the duly authorized, validly issued, fully paid and non-assessable Common
Stock of the Issuer, at an exercise price per share equal to the Warrant Price
then in effect, subject, however, to the provisions and upon the terms and
conditions hereinafter set forth. This Warrant is being issued pursuant to the
terms of that certain Securities Purchase Agreement of even date herewith (the
“Purchase Agreement”), to which the Company and the Holder (or the Holder’s
predecessor in interest) are parties.  Capitalized terms used in this Warrant
and not otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.


1.           Term. The term of this Warrant shall commence on December [  ],
2014 and shall expire at 6:00 p.m., Eastern Time, on December [  ], 2018 (such
period being the “Term”).


 
1

--------------------------------------------------------------------------------

 


2.        Vesting Schedule.  This Warrant shall vest in full amount and become
exercisable in part or in whole based on the Company’s annual reported
subscriber number at the twenty-four (24) month anniversary of the Final Closing
Date of the Purchase Agreement, as reported in the Company’s annual report on
Form 10-K for the years ended December 31, 2016 and 2015 ( the “Form 10-K”),
provided that the Company does not achieve fifteen (15) million subscribers at
that time.
(a) If the Company achieves less than five (5) million subscribers at December
31, 2016 (and as reflected in the Form 10-K), this Warrant  shall vest and
become exercisable in the full amount;
 
(b) If the Company achieves more than five million but less than fifteen million
subscribers at December 31, 2016 (and as reflected in the Form 10-K), a pro rata
number of this Warrant shall vest based on four hundred and fifty thousand
(450,000)  Warrants for five (5) million subscribers and zero (0) Warrant for
fifteen (15) million subscribers.
 
(c) If the Company has exceeded more than fifteen (15) million subscribers at
December 31, 2016 (and as reflected in the Form 10-K),  this Warrant shall
become void immediately;
 
              3.  Warrant Price. This Warrant shall be exercisable at a price of
the daily volume weighted average price for the Company’s Common Stock (the
“VWAP”) for the thirty (30) trading day period ending the day prior to the date
the Form 10-K is reported, subject to that the Purchasers shall not have the
right to receive, upon exercise of any portion of this Warrant, any shares of
Common Stock, if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock the Company may issue upon exercise
or conversion, as applicable, of the Convertible Debenture, any Warrants
issuable pursuant to this Agreement, any interest payments payable in Common
Stock pursuant to the terms and conditions set forth in the Convertible
Debenture, or any Performance Warrant, which equals 19.99% of the number of
shares outstanding on the Closing Date (the “Exchange Cap” under the rules or
regulations of the Nasdaq OMX Market,  except that such limitation shall not
apply in the event that the Company (A) obtains the approval of its stockholders
as required by the applicable rules of the Nasdaq OMX Market for issuances of
Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the required holders.  Until such approval
or written opinion is obtained, no Purchaser shall be issued in the aggregate,
upon exercise or conversion, as applicable, of the Convertible Debenture,
interest payment of Convertible Debenture in Common Stock, Class C Warrant,
Class D Warrant, or Performance Warrant if any, shares of Common Stock in an
amount greater than the product of the Exchange Cap multiplied by a fraction,
the numerator of which is the purchase amount paid by such Purchaser  pursuant
to this Agreement on the Closing Date and the denominator of which is the
aggregate offering amount pursuant to this  Agreement on the Closing Date (with
respect to each Purchaser, the "Exchange Cap Allocation").
 
 
2

--------------------------------------------------------------------------------

 
 
4. Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.
 
(a)           Method of Exercise. The Holder hereof may exercise this Warrant,
in whole or in part, by delivery to the Company (or such other office or agency
of the Issuer as it may designate by notice in writing to the Holder at the
address of the Holder appearing on the books of the Issuers) of a duly executed
facsimile copy of the Notice of Exercise Form annexed hereto (“Notice of
Exercise Form”); and, within three (3) Trading Days of the date said Notice of
Exercise Form is delivered to the Company, the Company shall have received
payment of an amount of consideration therefor equal to the Warrant Price in
effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at such Holder’s election (i) by certified or official bank check or by
wire transfer to an account designated by the Issuer, (ii) by “cashless
exercise” in accordance with the provisions of subsection (c) of this Section 4,
but only when a registration statement under the Securities Act providing for
the resale of the Warrant Stock and the Common Stock underlying the convertible
debentures issued pursuant to the Purchase Agreement is not then in effect as
required under the Registration Rights Agreement, or (iii) by a combination of
the foregoing methods of payment selected by the Holder of this Warrant
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant,
or an indemnification reasonably acceptable to the Issuer undertaking with
respect to such Warrant in the case of its loss, theft or destruction, to the
Company for cancellation within three (3) Trading Days of the date the final
Notice of Exercise Form is delivered to the Company.  Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased.  The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases.  Subject to all rights of the Holder herein, the Company shall
deliver any objection to any Notice of Exercise Form within one (1) Business Day
of receipt of such notice and such objection shall contain the reason for such
objection along with documentation supporting the Company’s reason for
objecting.  In the event of any dispute or discrepancy, the records of the
Company shall be controlling and determinative in the absence of manifest error.


(b)           Cashless Exercise. Notwithstanding any provision herein to the
contrary, but subject to subsection (a)(ii) of this Section, and commencing
twelve (12) months  following the Original Issuance Date, if the Per Share
Market Value of one share of Common Stock is greater than the Warrant Price (at
the date of calculation as set forth below), in lieu of  exercising this Warrant
by payment of cash, the Holder may exercise this Warrant by a cashless  exercise
(“Cashless Exercise”) by surrender of this Warrant at the principal office of
the Issuer  together with the properly endorsed Notice of Exercise, in which
event the Issuer shall issue to   the Holder a number of shares of Common Stock
computed using the following formula:


X = Y - (A)(Y)
                 B


Where
X =
the number of shares of Common Stock to be issued to the Holder.



 
Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.



 
A =
the Warrant Price.



B =           the Per Share Market Value of one share of Common Stock.


 
3

--------------------------------------------------------------------------------

 
 
If at any time after the effective date of the registration statement, there is
not an effective registration statement covering the resale of the shares
underlying the Warrant, the Holder may exercise this Warrant by Cashless
Exercise; provided, however, that the Holder may not exercise this Warrant by
Cashless Exercise if at any time the registration statement is not effective for
any of the reasons set forth in Section 3(n) of the Registration Right
Agreement.


(c)           Issuance of Stock Certificates. In the event of any exercise of
this Warrant in accordance with and subject to the terms and conditions hereof,
certificates for the shares of Warrant Stock so purchased shall be dated the
date of such exercise and delivered to the Holder’s Prime Broker as specified in
the Holder’s exercise form within a reasonable time, not exceeding five (5)
Trading Days after such exercise (the “Delivery Date”) or, at the request of the
Holder (provided that a registration statement under the Securities Act
providing for the resale of the Warrant Stock is then in effect or that the
shares of Warrant Stock are otherwise exempt from registration), issued and
delivered to the Depository Trust Company (“DTC”) account on the Holder’s behalf
via the Deposit Withdrawal Agent Commission System (“DWAC”) within a reasonable
time, not exceeding five (5) Trading Days after such exercise, and the Holder
hereof shall be deemed for all purposes to be the holder of the shares of
Warrant Stock so purchased as of the date of such exercise. Notwithstanding the
foregoing to the contrary, the Issuer or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on a holder’s behalf via
DWAC if such exercise is in connection with sale in reliance upon an effective
Registration Statement or other exemption from registration by which the shares
may be issued without a restrictive legend and the Issuer and its transfer agent
are participating in DTC through the DWAC system.

 
(d)           Transferability of Warrant. Subject to Section 2(f) hereof, this
Warrant may be transferred by a Holder, in whole or in part, without the consent
of the Issuer. If transferred pursuant to this paragraph, this Warrant may be
transferred on the books of the Issuer by the Holder upon surrender of this
Warrant at the principal office of the Issuer or its designated agent, properly
endorsed (by the Holder executing an assignment in the form attached hereto) and
upon payment of any necessary transfer tax or other governmental charge imposed
upon such transfer. This Warrant is exchangeable for Warrants to purchase the
same aggregate number of shares of Warrant Stock, each new Warrant to represent
the right to purchase such number of shares of Warrant Stock as the Holder
hereof shall designate at the time of such exchange. All Warrants issued on
transfers or exchanges shall be dated the Original Issue Date and shall be
identical with this Warrant except as to the number of shares of Warrant Stock
issuable pursuant thereto.


 
4

--------------------------------------------------------------------------------

 
 
(e)           Continuing Rights of Holder. The Issuer shall, at the time of or
at any time after each exercise of this Warrant, upon the request of the Holder
hereof, acknowledge in writing the extent, if any, of its continuing obligation
to afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.


(f)           Compliance with Securities Laws.


(i)           The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the shares of Warrant Stock to be issued upon exercise
hereof are being acquired solely for the Holder’s own account and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any shares of Warrant Stock
to be issued upon exercise hereof except pursuant to an effective registration
statement, or an exemption from registration, under the Securities Act and any
applicable state securities laws.


(ii)           Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.


(iii)           The Issuer agrees to reissue this Warrant or certificates
representing any of the Warrant Stock, without the legend set forth above, if at
such time, prior to making any transfer of any such securities, the Holder shall
give written notice to the Issuer describing the manner and terms of such
transfer and demonstrating that the following conditions are satisfied. Such
proposed transfer will not be effected until: (a) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that the registration of such securities under the Securities Act is not
required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Issuer with the Securities and Exchange Commission and has become
and remains effective under the Securities Act, (iii) the Issuer has received
other evidence reasonably satisfactory to the Issuer that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Issuer with reasonable assurances that
such security can be sold pursuant to Rule 144(i) under the Securities Act, and
(b) either (i) the Issuer has received an opinion of counsel reasonably
satisfactory to the Issuer, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or “blue sky” laws has been effected or a valid exemption
exists with respect thereto. The Issuer shall respond to any such notice from a
holder within five (5) Trading Days. In the case of any proposed transfer under
this Section 2(f), the Issuer shall use reasonable efforts to comply with any
such applicable state securities or “blue sky” laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Issuer. Whenever a certificate representing
the Warrant Stock is required to be issued to the Holder without a legend, in
lieu of delivering physical certificates representing the Warrant Stock, the
Issuer shall cause its transfer agent to electronically transmit the Warrant
Stock to the Holder by crediting the account of the Holder or Holder’s Prime
Broker with DTC through its DWAC system (to the extent not inconsistent with any
provisions of this Warrant or the Purchase Agreement).


 
5

--------------------------------------------------------------------------------

 
 
(g)           Accredited Investor Status. At the time of the exercise of this
Warrant, the Holder (1) shall be an “accredited investor” as defined in
Regulation D under the Securities Act, or (2) exempt from registration under
Regulation S.
 
5.           Adjustment of Warrant Price. After this Warrant is vested in whole
or in part, the Warrant Price shall be subject to adjustment from time to time
as set forth in this Section 5. The Issuer shall give the Holder written notice
of any event described below which requires an adjustment pursuant to this
Section 5 in accordance with the notice provisions set forth in Section 11.
 
(a)           Adjustments for Stock Splits, Combinations, Certain Dividends and
Distributions.  If the Issuer shall, at any time or from time to time after the
Original Issue Date, effect a split of the outstanding Common Stock (or any
other subdivision of its shares of Common Stock into a larger number of shares
of Common Stock), combine the outstanding shares of Common Stock into a smaller
number of shares of Common Stock, or make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in shares of Common Stock, then, in each event (i) the
number of shares of Common Stock for which this Warrant shall be exercisable
immediately after the occurrence of any such event shall be adjusted to equal
the number of shares of Common Stock that a record holder of the same number of
shares of Common Stock for which this Warrant is exercisable immediately prior
to the occurrence of such event would own or be entitled to receive after the
happening of such event, and (ii) the Warrant Price then in effect shall be
adjusted to equal (A) the Warrant Price then in effect multiplied by the number
of shares of Common Stock for which this Warrant is exercisable immediately
prior to the adjustment divided by (B) the number of shares of Common Stock for
which this Warrant is exercisable immediately after such adjustment.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Adjustment for Other Dividends and Distributions. If the Issuer
shall, at any time or from time to time after the Original Issue Date, make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in (i) cash, (ii)
any evidences of indebtedness, or any other securities of the Company or any
property of any nature whatsoever, other than, in each case, shares of Common
Stock; or (iii) any warrants or other rights to subscribe for or purchase any
evidences of indebtedness, or any other securities of the Company or any
property of any nature whatsoever, other than, in each case, shares of Common
Stock, then, and in each event, (A) the number of shares of Common Stock for
which this Warrant shall be exercisable shall be adjusted to equal the product
of the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such adjustment multiplied by a fraction (1) the numerator
of which shall be the Per Share Market Value of Common Stock at the date of
taking such record and (2) the denominator of which shall be such Per Share
Market Value minus the amount allocable to one share of Common Stock of any such
cash so distributable and of the fair value (as determined in good faith by the
Board and supported by an opinion from an investment banking firm mutually
agreed upon by the Issuer and the Holder) of any and all such evidences of
indebtedness, shares of stock, other securities or property or warrants or other
subscription or purchase rights so distributable, and (B) the Warrant Price then
in effect shall be adjusted to equal (1) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (2) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment. A reclassification of the Common Stock (other than a change in
par value, or from par value to no par value or from no par value to par value)
into shares of Common Stock and shares of any other class of stock shall be
deemed a distribution by the Issuer to the holders of its Common Stock of such
shares of such other class of stock within the meaning of this Section 5(b) and,
if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock within the meaning of Section 5(a).

(c)           ­Adjustments for Reclassification, Exchange or Substitution. If
the Common Stock for which this Warrant is exercisable at any time or from time
to time after the Original Issue Date shall be changed to the same or different
number of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Section 5(a), Section
5(b), or a reorganization, merger, consolidation, or sale of assets provided for
in Section 5(d)), then, and in each event, an appropriate revision to the
Warrant Price shall be made and provisions shall be made (by adjustments of the
Warrant Price or otherwise) so that, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, in lieu of Warrant Stock,
the kind and amount of shares of stock and other securities receivable upon
reclassification, exchange, substitution or other change, by holders of the
number of shares of Common Stock for which this Warrant was exercisable
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           ­Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets. If at any time or from time to time after the Original Issue Date there
shall be (i) a capital reorganization of the Issuer (other than by way of a
stock split or combination of shares or stock dividends or distributions
provided for in Section 5(a), and Section 5(b), or a reclassification, exchange
or substitution of shares provided for in Section 5(c)), or (ii) a merger or
consolidation of the Issuer with or into another corporation, where the holders
of the Issuer’s outstanding voting securities prior to such merger or
consolidation do not own over 50% of the outstanding voting securities of the
merged or consolidated entity, immediately after such merger or consolidation,
or (iii) the sale of all or substantially all of the Issuer’s properties or
assets to any other person (an “Organic Change”), then, as a part of such
Organic Change an appropriate revision to the Warrant Price shall be made if
necessary and provision shall be made if necessary (by adjustments of the
Warrant Price or otherwise) so that, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, in lieu of Warrant Stock,
the kind and amount of shares of stock and other securities or property of the
Issuer or any successor corporation resulting from the Organic Change. In any
such case, appropriate adjustment shall be made in the application of the
provisions of this Section 5(d) with respect to the rights of the Holder after
the Organic Change to the end that the provisions of this Section 5(d)
(including any adjustment in the Warrant Price then in effect and the number of
shares of stock or other securities deliverable upon exercise of this Warrant)
shall be applied after that event in as nearly an equivalent manner as may be
practicable.  In any such case, the resulting or surviving corporation (if not
the Issuer) shall expressly assume the obligations to deliver, upon the exercise
of this Warrant, such securities or property as the Holder shall be entitled to
receive pursuant to the provisions hereof, and to make provisions for the
protection of the rights of the Holder as provided above.
 
(e)     Adjustments for Issuance of Additional Shares of Common Stock. For so
long as this Warrant remains outstanding (the “Anti-Dilution Period”), in the
event the Company shall issue or sell any additional shares of Common Stock
(otherwise than as provided in the foregoing subsections (a) through (d) of this
Section 5) (“Additional Shares of Common Stock”) at a price per share less than
the then-applicable Warrant Price or without consideration, then the Warrant
Price upon each such issuance shall be reduced to that price (rounded to the
nearest cent) determined by multiplying the Warrant Price by a fraction: (1) the
numerator of which shall be equal to the sum of (A) the number of shares of
Outstanding Common Stock, as hereinafter defined, immediately prior to the
issuance of such Additional Shares of Common Stock plus (B) the number of shares
of Common Stock (rounded to the nearest whole share) which the aggregate
consideration for the total number of such Additional Shares of Common Stock so
issued would purchase at a price per share equal to the outstanding Warrant
Price in effect immediately prior to such issuance; and (2) the denominator of
which shall be equal to the number of shares of Outstanding Common Stock
immediately after the issuance of such Additional Shares of Common Stock. No
adjustment of the Warrant Price shall be made upon the issuance of any
Additional Shares of Common Stock which are issued pursuant to the exercise of
any warrants or other subscription or purchase rights or pursuant to the
exercise of any conversion or exchange rights in any Common Stock Equivalents,
if any such adjustment shall previously have been made upon the issuance of such
warrants or other rights or upon the issuance of such Common Stock Equivalents
(or upon the issuance of any warrant or other rights therefore).  For purposes
of this Warrant, "Outstanding Common Stock" means, at any given time, the
aggregate amount of outstanding shares of Common Stock, assuming full exercise,
conversion or exchange (as applicable) of all Common Stock Equivalents that are
outstanding at such time.


 
8

--------------------------------------------------------------------------------

 
 
(f)     Issuance of Common Stock Equivalents. If at any time during the
Anti-Dilution Period, the Company or any subsidiary thereof, as applicable,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of or issue (or announce any offer, sale, grant or
any option to purchase or other disposition of) any Common Stock, preferred
shares convertible into Common Stock, or debt, warrants, options or other
instruments or securities which are convertible into or exercisable for shares
of Common Stock (collectively, the “Common Stock Equivalents”) at a price per
share less than the applicable Warrant Price then in effect, or if, after any
such issuance of Common Stock Equivalents, the price per share for which
Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall be less than the applicable Warrant
Price in effect at the time of such amendment or adjustment, then the applicable
Warrant Price upon each such issuance or amendment shall be adjusted as provided
in Section 5(e). No adjustment shall be made to the Warrant Price upon the
issuance of any Common Stock pursuant to the exercise, conversion or exchange of
any Convertible Security or Common Stock Equivalent where an adjustment to the
Conversion Price was made as a result of the issuance or purchase of such
Convertible Security or Common Stock Equivalent.


(g)           Exceptions to Adjustment. Notwithstanding the provisions of
Sections 5(e) and 5(f), no adjustment to the Warrant Price shall be effected as
a result of an Excepted Issuance.  “Excepted Issuances” shall mean,
collectively, (i) the Company’s issuance of securities in connection with
strategic license agreements and other partnering arrangements so long as such
issuances are not for the purpose of raising capital and in which holders of
such securities or debt are not at any time granted registration rights; (ii)
the Company’s issuance of Common Stock or the issuances or grants of options to
purchase Common Stock to employees, directors, and consultants,; (iii)
securities issued (other than for cash) in connection with a merger,
acquisition, or consolidation, (iv) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to the date of the Purchase Agreement, (v) any securities, including the
Debenture, Warrants and Performance Warrants, as well as any shares of common
stock issued as interest payment on the Debenture, issued pursuant to the
Purchase Agreement (so long as the conversion or exercise price in such
securities are not amended to lower such price and/or adversely affect the
Holders), (v) the shares of Common Stock underlying the Debenture, the Warrants
and the Performance Warrants, (vi) any shares of Common Stock issued as payment
of dividends, (vii) any warrants issued to the Placement Agent or the shares of
common stock underlying same, and (viii) shares issued pursuant to a Permitted
Financing.


(h)           Calculations. All calculations under this Section 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.


 
9

--------------------------------------------------------------------------------

 
 
 (i)           Record Date. In case the Issuer shall take record of the holders
of its Common Stock or any other preferred stock for the purpose of entitling
them to subscribe for or purchase Common Stock or securities convertible into or
exchangeable for, directly or indirectly, Common Stock, then the date of the
issue or sale of the shares of Common Stock shall be deemed to be such record
date.
 
 (j)           No Impairment. The Issuer shall not, by amendment of its Articles
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder, but shall at all times in good
faith assist in the carrying out of all the provisions of this Section 5 and in
the taking of all such action as may be necessary or appropriate in order to
protect against impairment the right of the Holder to exercise this Warrant. In
the event the Holder shall elect to exercise this Warrant, in whole or in part,
as provided herein, the Issuer cannot refuse exercise based on any claim that
the Holder or anyone associated or affiliated with such holder has been engaged
in any violation of law, unless (i) the Issuer receives an order from the
Securities and Exchange Commission prohibiting such exercise or (ii) an
injunction from a court, on notice, restraining and/or adjoining exercise of
this Warrant.
 
(k)           Certificates as to Adjustments. Upon occurrence of each adjustment
or readjustment of the Warrant Price or number of shares of Common Stock for
which this Warrant is exercisable pursuant to this Section 5, the Issuer at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Issuer shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the Warrant Price
in effect at the time, and the number of shares of Common Stock and the amount,
if any, of other securities or property which at the time would be received upon
the exercise of this Warrant. Notwithstanding the foregoing, the Issuer shall
not be obligated to deliver a certificate unless such certificate would reflect
an increase or decrease of at least one percent of such adjusted amount; if the
Issuer so postpones delivering a certificate, such prior adjustment shall be
carried forward and made as soon as such adjustment, together with other
adjustments required by this Section 5 and not previously made, would result in
an adjustment of one percent or more.
 
(l)           Issue Taxes. The Issuer shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on exercise of this
Warrant; provided, however, that the Issuer shall not be obligated to pay any
transfer taxes resulting from any transfer requested by any holder in connection
with any such conversion.
 
(m)           Fractional Shares. No fractional shares of Common Stock shall be
issued upon exercise of this Warrant. In lieu of any fractional shares to which
the Holder would otherwise be entitled, the Holder shall round the number of
shares to be issued upon exercise up to the nearest whole number of shares.
 
 
10

--------------------------------------------------------------------------------

 
 
(n)           Reservation of Common Stock. The Issuer shall, during the period
within which this Warrant may be exercised, reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the exercise of this Warrant, such number of shares of Common Stock equal to at
least one hundred ten percent (110%) of the aggregate number of shares of Common
Stock as shall from time to time be sufficient to effect the exercise of this
Warrant.
 
(o)           Retirement of this Warrant. Exercise of this Warrant shall be
deemed to have been effected on the date of exercise hereof. Upon exercise of
this Warrant only in part, the Issuer shall issue and deliver to the Holder, at
the expense of the Issuer, a new Warrant covering the unexercised balance of the
Warrant Stock.
 
(p)             Regulatory Compliance. If any shares of Common Stock to be
reserved for the purpose of exercise of this Warrant require registration or
listing with or approval of any governmental authority, stock exchange or other
regulatory body under any federal or state law or regulation or otherwise before
such shares may be validly issued or delivered upon conversion, the Issuer
shall, at its sole cost and expense, in good faith and as expeditiously as
possible, endeavor to secure such registration, listing or approval, as the case
may be.
 
4.           No Preemptive Rights. The Holder shall not be entitled to rights to
subscribe for, purchase or receive any part of any new or additional shares of
any class, whether now or hereinafter authorized, or of bonds or debentures, or
other evidences of indebtedness convertible into or exchangeable for shares of
any class, but all such new or additional shares of any class, or any bond,
debentures or other evidences of indebtedness convertible into or exchangeable
for shares, may be issued and disposed of by the Board on such terms and for
such consideration (to the extent permitted by law), and to such person or
persons as the Board in its absolute discretion may deem advisable.
 
5.           Intentionally Left Blank


6.           Exchange Cap.


(a)           Exercise Limit.   Notwithstanding anything to the contrary set
forth in this Warrant, the Company shall not be obligated to issue any shares of
Common Stock upon exercise of this Warrant, and the holder of this Warrant shall
not have the right to receive, upon such exercise, any shares of Common
Stock,  if the issuance of such shares of Common Stock would exceed the
aggregate number of Shares of Common Stock which the Company may issue upon
exercise or conversion, as applicable, of this Warrant, the other Warrants
issuable pursuant to the Purchase Agreement, the Debentures, any interest
payments payable  pursuant to the Debentures, or any Performance Warrants, to
remain in compliance with the Company's obligations under the rules or
regulations of the Nasdaq OMX Market, which rules and regulations limit the
amount of shares of Common Stock that the Company may issue to no more than an
aggregate of 19.99% of the number of shares outstanding on the Closing Date (the
"Exchange Cap"), except that such limitation shall not apply in the event that
the Company (A) obtains the approval of its stockholders as required by the
applicable rules of NASDAQ for issuances of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
majority stockholders.  Until such approval or written opinion is obtained, no
Purchaser shall be issued in the aggregate, upon exercise or conversion, as
applicable, of this Warrant, the Debenture, the Class C Warrant or the
Performance Warrant, if any, shares of Common Stock in an amount greater than
the product of the Exchange Cap multiplied by a fraction, the numerator of which
is the Purchase Price paid by such Purchaser  pursuant to the Purchase Agreement
on the Closing Date and the denominator of which is the aggregate offering
amount pursuant to the Purchase Agreement on the Closing Date (with respect to
each Purchaser, the "Exchange Cap Allocation").  In the event that any Purchaser
shall sell or otherwise transfer any of such Purchaser's Warrant, the transferee
shall be allocated a pro rata portion of such Purchaser's Exchange Cap
Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee.  In the event that any holder of this Warrant shall exercise
all of such holder's Warrant into a number of shares of Common Stock which, in
the aggregate, is less than such holder's Exchange Cap Allocation, then the
difference between such holder's Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such holder shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of this Warrant on
a pro rata basis in proportion to the aggregate exercise price of shares of this
Warrant then held by each such holder.


 
11

--------------------------------------------------------------------------------

 
 
(b)           Failed Exercise.  In the event that the Holder exercises this
Warrant in whole or in part pursuant to any provision of Section 2 hereof, and
the Company is unable or otherwise fails to deliver all or part of the Warrant
Shares (a “Failed Exercise”) due to limitations imposed on the Company by virtue
of the NASDAQ Rule 5635 (the “Rule 5365 Limitations”), then the Company shall be
obligated to (i) promptly, but in no event later than one hundred twenty (120)
days from such Failed Exercise, obtain the required stockholder approval to
remove the Rule 5635 Limitations, and (ii) on the first date that such Rule 5635
Limitations no longer apply, deliver to the Holder the number of Warrant Shares
required by the Failed Exercise (without regard to the Rule 5635 Limitations);
provided, however, that the Holder may elect to retract the Failed Exercise at
any time prior to the delivery of the Warrant Shares, whereupon the Holder shall
retain all rights under this Warrant as if the Failed Exercise had never
occurred.  If such approval is required, the Company shall not be obligated to
issue any Shares until such approval is received


7.           Definitions. For the purposes of this Warrant, the following terms
have the following meanings:


“Board” shall mean the Board of Directors of the Issuer.


“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.


 
12

--------------------------------------------------------------------------------

 
 
“Articles of Incorporation” means the Articles of Incorporation of the Issuer,
as amended, as in effect on the Original Issue Date, and as hereafter from time
to time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.


“Common Stock” means the Common Stock, $0.0001 par value per share, of the
Issuer and any other Capital Stock into which such stock may hereafter be
changed.


“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.


“Holders” mean the Persons who shall from time to time own any Warrant. The term
“Holder” means one of the Holders.


“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.


"NASDAQ" means the NASDAQ Capital Markets.


“Original Issue Date” means December [], 2014.
 
“Performance Warrants” means those warrants specified as Performance Warrants
issuable pursuant to Purchase Agreement.


“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.


“Per Share Market Value” means on any particular date (a) the last closing bid
price per share of the Common Stock on such date on NASDAQ or any registered
national stock exchange on which the Common Stock is then listed, or if there is
no such price on such date, then the closing bid price on such exchange or
quotation system on the date nearest preceding such date, or (b) if the Common
Stock is not listed then on the NASDAQ or other registered national stock
exchange, the last closing bid price for a share of Common Stock in the
over-the-counter market, as reported by the OTC Bulletin Board or by Pink OTC
Markets Inc. or similar organization or agency succeeding to its functions of
reporting prices) at the close of business on such date, or (c) if the Common
Stock is not then reported by the OTC Bulletin Board or by Pink OTC Markets Inc.
(or similar organization or agency succeeding to its functions of reporting
prices), then the average of the “Pink Sheet” quotes for the five (5) Trading
Days preceding such date of determination, or (d) if the Common Stock is not
then publicly traded the fair market value of a share of Common Stock as
determined by the Board.


 
13

--------------------------------------------------------------------------------

 


“Purchasers” means the purchasers of the Debentures and the Warrants issued by
the Issuer pursuant to the Purchase Agreement.


“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security. “Security” means one of the Securities.


“Securities Act” means the Securities Act of 1933, as amended.


“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.


“Term” has the meaning specified in Section 1 hereof.


“Trading Day” means (a) a day on which the Common Stock is traded on NASDAQ or
other registered national stock exchange, or (b) if the Common Stock is not
traded on NASDAQ or other registered national stock exchange, a day on which the
Common Stock is traded on the OTC Bulletin Board, or (c) if the Common Stock is
not traded on the OTC Bulletin Board, a day on which the Common Stock is quoted
in the over-the-counter market as reported by Pink OTC Markets Inc. (or any
similar organization or agency succeeding its functions of reporting prices);
provided, however, that in the event that the Common Stock is not listed or
quoted as set forth in (a) (b) or (c) hereof, then Trading Day shall mean any
day except Saturday, Sunday and any day which shall be a legal holiday or a day
on which banking institutions in the State of New York are authorized or
required by law or other government action to close.


“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board (or
other governing body) of such corporation, other than Capital Stock having such
power only by reason of the happening of a contingency.


“Warrants” means the Warrants issued and issuable pursuant to the Purchase
Agreement, including, without limitation, this Warrant and the Class C&D
Warrants (as defined in the Purchase Agreement), and any other warrants of like
tenor issued in substitution or exchange for any thereof pursuant to the
provisions of Section 4(d), 4(e) or 4(f) hereof or of any of such other
Warrants.


 
14

--------------------------------------------------------------------------------

 
 
“Warrant Price” initially means a price of the daily volume weighted average
price for the Company’s Common Stock (the “VWAP”) for the thirty (30) trading
day period ending the day prior to the date the Form 10-K is reported, as such
price may be adjusted from time to time as shall result from the adjustments
specified in this Warrant, including Section 3 hereof.


“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of a Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.


“Warrant Stock” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.


8.           Other Notices. In case at any time:


(i) the Issuer shall make any distributions to the holders of Common Stock; or


(ii) the Issuer shall authorize the granting to all holders of its Common Stock
of rights to subscribe for or purchase any shares of Capital Stock of any class
or other rights; or


(iii) there shall be any reclassification of the Capital Stock of the Issuer; or


(iv) there shall be any capital reorganization by the Issuer; or


(v) there shall be any (i) consolidation or merger involving the Issuer or (ii)
sale, transfer or other disposition of all or substantially all of the Issuer’s
property, assets or business (except a merger or other reorganization in which
the Issuer shall be the surviving corporation and its shares of Capital Stock
shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
Subsidiary); or


(vi) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;


then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be. Such notice shall be given at least twenty
(20) days prior to the action in question and not less than ten (10) days prior
to the record date or the date on which the Issuer’s transfer books are closed
in respect thereto. This Warrant entitles the Holder to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Common Stock.


 
15

--------------------------------------------------------------------------------

 
 
9.           Amendment and Waiver. Any term, covenant, agreement or condition in
this Warrant may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by (a)
the Issuer and (b) the Holders of a majority of the Warrants then outstanding;
provided, however, that no such amendment or waiver shall reduce the Warrant
Share Number, increase the Warrant Price, shorten the period during which this
Warrant may be exercised or modify any provision of this Section 9 without the
consent of the Holder of this Warrant. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of this Warrant unless the same consideration is also offered to all holders of
the Warrants.


10.           Governing Law; Jurisdiction. This Warrant shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Warrant
shall not be interpreted or construed with any presumption against the party
causing this Warrant to be drafted. The Issuer and the Holder agree that venue
for any dispute arising under this Warrant will lie exclusively in the state or
federal courts located in New York County, New York, and the parties irrevocably
waive any right to raise forum non conveniens or any other argument that New
York is not the proper venue. The Issuer and the Holder irrevocably consent to
personal jurisdiction in the state and federal courts of the state of New York.
The Issuer and the Holder consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 10 shall affect or limit any right to serve process in any other
manner permitted by law. The Issuer and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Warrant or the Purchase Agreement, shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party. The parties hereby waive
all rights to a trial by jury.


11.           Notices. All notices and other communications hereunder shall be
given in the same manner provided in the subsection headed “Notices” in the
Purchase Agreement, the terms of which are incorporated herein by reference.
 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
12.           Warrant Agent. The Issuer may, by written notice to each Holder of
this Warrant, appoint an agent having an office in New York, New York for the
purpose of issuing shares of Warrant Stock on the exercise of this Warrant
pursuant to subsection (b) of Section 2 hereof, exchanging this Warrant pursuant
to subsection (d) of Section 2 hereof or replacing this Warrant pursuant to
Section 13 hereof, or any of the foregoing, and thereafter any such issuance,
exchange or replacement, as the case may be, shall be made at such office by
such agent.


 
16

--------------------------------------------------------------------------------

 
 
13.           Lost or Stolen Warrant. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company and, in the case of
mutilation, upon surrender and cancellation of this Warrant, the Company shall
execute and deliver new Warrant of like tenor and date; provided, however, that
the Company shall not be obligated to re-issue warrant(s) if the Holder
contemporaneously exercise this Warrant to purchase shares of Common Stock.


14.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Warrant shall be cumulative and
in addition to all other remedies available under this Warrant, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Warrant. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder thereof and shall not, except as
expressly provided herein, be subject to any other obligation of the Company (or
the performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.


15.           Specific Shall Not Limit General; Construction. No specific
provision contained in this Warrant shall limit or modify any more general
provision contained herein. This Warrant shall be deemed to be jointly drafted
by the Company and all initial purchasers of the Warrant and shall not be
construed against any person as the drafter hereof.


16.           Successors and Assigns. This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Issuer, the Holder hereof and (to the extent provided herein) the
Holders of Warrant Stock issued pursuant hereto, and shall be enforceable by any
such Holder or Holder of Warrant Stock.


17.           Modification and Severability. If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency. If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.


18.           Headings. The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.


 
17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Issuer has executed this amended and restated
Performance Warrant as of the day and year first above written.




 
ONE HORIZON GROUP, INC.







By:___________________________         
 Name: Martin Ward
Title: Chief Financial Officer


 
18

--------------------------------------------------------------------------------

 


EXERCISE FORM
PERFORMANCE WARRANT


ONE HORIZON GROUP, INC.


The undersigned _______________, pursuant to the provisions of the accompanying
Performance Warrant, hereby elects to purchase _____ shares of Common Stock (the
“Warrant Shares”) of One Horizon Group, Inc. covered by the accompanying
Performance Warrant.


Dated:
_________________                                                                Signature                      ___________________________


                                     
Address                      _____________________
                                           _____________________

 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________


The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.□ Yes□ No
 
The undersigned is a not a U.S. person and certifies that the warrant is not
being exercised on behalf of a U.S. person.□ Yes□ No
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 
Cash Exercise_______
 
Cashless Exercise_______
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________. The Issuer
shall pay a cash adjustment in respect of the fractional portion of the product
of the calculation set forth below in an amount equal to the product of the
fractional portion of such product and the Per Share Market Value on the date of
exercise, which product is ____________.
 
X = Y - (A)(Y)
                                     B


Where:


The number of shares of Common Stock to be issued to the Holder is (“X”).


The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised is (“Y”).


The Warrant Price is (“A”).


The Per Share Market Value of one share of Common Stock is (“B”).
 
The certificate(s) representing the Warrant Shares shall be delivered by


(a)  
certified mail to the above address, or

(b)  
certified mail to the prime broker of the Holder at



Name: _____________________________________
Address:____________________________________
Attention: __________________________________
Tel. No.: ___________________________________


(c)  
electronically (DWAC Instructions: ____________________), or

(d)  
other (specify) _____________________________________



 
19

--------------------------------------------------------------------------------

 
 
If the number of Warrant Shares shall not be all the Warrant Shares purchasable
upon exercise of the Warrant, that a new Warrant for the balance of the Warrant
Shares purchasable upon exercise of this Warrant be registered in the name of
the undersigned Warrantholder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.


Dated: _________________


Note:  The signature must correspond
with                                                                                  Signature:______________________
the name of the Holder as written
on the first page of the Warrant in
every                                                                                   ______________________________
particular, without alteration or
enlargement                                                                                   Name
(please print)
or any change whatever, unless the Warrant
has been
assigned.                                                                        ______________________________
        ______________________________
        Address
        ______________________________
        Email
        ______________________________
        Federal Identification or SSN.


        Assignee:
 
 
       Signature:______________________
        ____________________________
        Name (please print)
       ______________________________
        ______________________________
        Address
        ______________________________
        Email
        ______________________________
        Federal Identification or SSN


 
20

--------------------------------------------------------------------------------

 
 
ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the accompanying Performance Warrant and all rights evidenced
thereby and does irrevocably constitute and appoint _____________, attorney, to
transfer said Performance Warrant on the books of the corporation named therein.


Dated:
_________________                                                                Signature                      ___________________________


                                     
Address                      _____________________
                                           _____________________


 
21

--------------------------------------------------------------------------------

 
 
PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the accompanying Performance Warrant together with all rights
therein, and does irrevocably constitute and appoint ___________________,
attorney, to transfer that part of said Performance Warrant on the books of the
corporation named therein.


Dated:
_________________                                                                Signature                      ___________________________


                                     
Address                      _____________________
                                           _____________________


 
22

--------------------------------------------------------------------------------

 
 
FOR USE BY THE ISSUER ONLY:


This Warrant No. ________ canceled (or transferred or exchanged) this _____ day
of ___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. ________ issued for ____ shares of Common Stock in
the name of _______________.






23


--------------------------------------------------------------------------------

 